internal_revenue_service national_office technical_advice_memorandum december ----------------------------------------------- -------------------- ---------------------------- ---------------- ------------------------ ----------------------- -------------------------- number release date third party contact index uil no case-mis no director field operations heavy manufacturing transportation taxpayer's name taxpayer's address tam-152216-03 cc ita b04 taxpayer's identification no years involved date of conference legend x ----------------------------------------------- y ------------------------------------------------------------- dollar_figurex ----------------- dollar_figurey ----------------- year ------- year ------- year ------- year ------- year ------- year ------- year ------- year ------- a ------------------------ b --------------------- c ----------------------- d ------------------ date h ------------------------- tam-152216-03 issue s for purposes of sec_1031 of the internal_revenue_code are components of railroad track that are assembled and attached to the land and considered real_property for state law purposes of like-kind to unassembled railroad track components in the case of a taxpayer electing the track maintenance allowance method under revproc_2001_46 2001_2_cb_263 does the taxpayer’s failure to specifically identify and substantiate whether replacement_property acquired in a like-kind_exchange is used in a capital project preclude nonrecognition under ' if sec_1031 applies to the exchanges is the taxpayer using a proper method_of_accounting when it applies an accounting convention that deems ' replacement_property to be used first for capitalized track expenditures including the capitalized portion of the program replacement expenditures does the service’s execution of a closing_agreement regarding treatment of track structure expenditures_for year sec_1 and short_period year preclude it from raising issue for the years at issue in this case is the taxpayer entitled to ' b relief with respect to issue conclusion s components of railroad track that are assembled and attached to the land and considered real_property for state law purposes are not of like-kind to unassembled railroad track components considered personal_property for state law purposes if the requirements of ' are met gain_or_loss is deferred when a taxpayer acquires railroad track components in a like-kind_exchange notwithstanding that the taxpayer is unable to substantiate whether the acquired property was used for repair program replacement or new track construction the taxpayer’s practice of deeming ' replacement_property to be used first for capitalized track expenditures including the capitalized portion of the program replacement expenditures is not proper in particular the first to capital convention of allocation is not consistent with the requirements of revproc_2001_46 and may violate the reasonableness requirements of ' 263a-1 f of the income_tax regulations the service is not precluded from raising issue for the years at issue in this case tam-152216-03 the taxpayer is not entitled to relief under ' b facts x and its track during the years in question x had subsidiaries that operated class i railroads x built and maintained track on its own rights of way track is built on an elevated road bed comprised of soil sub-ballast stone ballast smaller stone crossties and rail the ties and rail are held in place by other track material otm in the united_states once track is built it is almost never replaced all at once but is maintained continuously the issues in this case focus on the three main categories of track rails ties and ballast the rail category also includes otm which consists of many miscellaneous steel components necessary to track construction such as spikes bolts tie plates switches and anchors thus the term rail is used to refer to all steel track components arepairs x performs nearly percent of track maintenance with its own work force localized groups of employees spread throughout the track network or system monitor the tracks and conduct routine repairs and maintenance in their areas this never- ending work includes everything from bolt tightening spike driving and isolated rail grinding to spot installation of crossties and installation of lengths of rail less than a quarter mile in length immediate safety needs detected through daily visual inspection walking the tracks trigger much of this work while some is preventative maintenance x funds this work out of its operating expense budget and reports its cost on the schedule railroad operating expense schedule of form r-1 for regulatory purposes in revproc_2001_46 these costs are defined as operating items aprogram replacements for work that requires larger quantities of material replacement x maintains system gangs these groups of highly skilled workers operate specialized equipment traveling throughout the railroad's system replacing one or more components over multi-mile segments railroads use sophisticated surveillance equipment and historical profiles to identify the need for this work referred to as program replacement because it is planned or programmed well in advance program replacement sometimes includes upgrades eg larger tie plates harder steel heavier rail more durable ballast x funds this work out of its capital budget and for regulatory purposes reports its costs on schedule of form r-1 annual capital additions in revproc_2001_46 these costs are included in the definition of current additions tam-152216-03 anew track in addition to the above x typically has significant new track construction each year although significantly less than program replacements this new track work is still substantial this work is just what its name implies--construction from the ground up of new track railroads report the new track construction costs on schedule annual capital additions for regulatory purposes in revproc_2001_46 these costs are included in the definition of current additions as a subset referred to as new track structure materials handling and inventory x plans its capital additions several years in advance it identifies track components in need of replacement or upgrade early in order to have the materials on hand for processing and installation sufficient supplies are maintained in inventories around the system to meet the needs for local repairs and maintenance program replacement projects and new track construction while suppliers often deliver ties and ballast directly to the job site for capital work rail the most expensive track component is shipped to the railroads from the steel plants in to foot lengths x uses third party rail welding rail manufacturing plants for processing this rail as needs come to the forefront these plants produce the proper weight rail lengths for x the short lengths are welded into mile strands then stored in x s supplies inventory until needed hundreds of miles of new rail are processed in this fashion every year typically the taxpayer uses the rail as well as ties and ballast for program replacement with substantial but lesser quantities going to new track and still lesser amounts allocated to the local forces for routine repairs and maintenance accounting for track assets historically for book regulatory and tax purposes railroad track has been accounted for in three separate asset accounts even though none of the three functions independently from the other two ties are accounted for in asset account rail in asset account and ballast in asset account there is not and never has been an asset account for the functioning asset b railroad track yet until these components are installed in the track they have no working purpose consistent with this practice depreciation and in prior years investment_tax_credit is not claimed until the asset is installed on the ground as part of the railroad track x s exchanges of track assets relinquished x exchanged two types of assets first x exchanged intact line segments the eventual buyers of the intact line segments were other railroads in a line segment exchange the entire property was relinquished in place b the land the sub-grade the ties rail and ballast and the supporting superstructures such as culverts bridges trestles and tunnels these transactions totaled dollar_figurex second rail and ties that had been removed from a line segment were exchanged component exchange these materials were then sold on the secondhand market to tam-152216-03 scrap dealers or third party suppliers and railroads for eventual use in lower traffic density tracks the used components exchanged totaled dollar_figurey for the years in question the rails ties and ballast relinquished in the exchanges had a zero adjusted_basis for tax purposes x claimed deferral of all of the proceeds from its dispositions of these assets under the like-kind_exchange provisions of ' assets acquired in exchange for both the line segments and the used component parts x acquired new component materials with which to manufacture replacements for its track system additionally x acquired other new component materials in other transactions the line segments x relinquished and those that it acquired in the exchanges were situated in different states use of an intermediary the exchange transactions were coordinated through a qualified_intermediary y an unrelated party to effect the exchanges in all cases x complied with the procedural aspects of the deferred_exchange rules of sec_1031 and sec_1_1031_k_-1 of the regulations types of exchanges in the years at issue while x had various combinations of exchanges of track property the types of exchanges at issue in the present case are those involving the following the exchange of used components no longer affixed to the ground for new component materials componentbcomponent and the exchange of an intact line segment for the new component materials line- component as discussed more fully below x does not know the extent to which the components acquired in like-kind_exchanges were used for repair projects replacement projects or new track projects x did not attempt to trace these materials to their actual applications state law considerations we are assuming for purposes of this technical_advice_memorandum that all of the intact line segments exchanged by x were real_property under applicable state law x disputes this contention first to capital convention before revproc_2001_46 was issued there were disputes between railroads and the internal_revenue_service regarding capitalization of railroad track structure tam-152216-03 expenditures revproc_2001_46 was issued as a means to minimize disputes regarding a railroad’s track structure expenditures related to acquiring constructing maintaining repairing and improving track structure the revenue_procedure offers taxpayers a safe_harbor method the track maintenance allowance method that eliminates uncertainty about whether track expenditures should be expensed or capitalized it does so by defining the extent to which each of three categories of track expenditures new track expenditures repair expenditures and current improvements will be expensed or capitalized before revproc_2001_46 disputes between the service and railroads mainly concerned program replacement expenditures on an industry-wide basis controversy over the proper tax treatment of program replacements led to revproc_2001_46 revproc_2001_46 provides a safe_harbor formula under which percent of such expenditures are capitalized and percent expensed accordingly railroads electing the track maintenance allowance method are no longer required to evaluate and substantiate the extent to which costs of components used in each separate program replacement project should be classified as costs for repairs or improvements instead such railroads apply a mathematical formula to the information listed on or derived from the form r-1 filed with the stb the form r-1 contains separate line items for additions to each of the components of track structure rails ties and ballast the track maintenance allowance method uses line item amounts from the form r-1 as the starting points for application of the safe_harbor method x acquired approximately of the components ballast rails ties and other track material for track structures through purchases and of its components through purported like-kind_exchanges as a result x’s basis in the purchased components is its cost_basis under sec_1012 while its basis in the exchanged property is a carryover_basis under sec_1031 which is zero during the years at issue x did not attempt to track components acquired in like-kind_exchanges to their ultimate use it does not know to what extent these components were used for repair projects replacement projects or new track projects for book and regulatory accounting purposes x values track structure components obtained through like_kind_exchanges at the value of the relinquished_property for tax_accounting purposes x has adopted a convention that it has named the first to capital convention under the first to capital convention x’s accounting for the cost of components for track structure starts with the amounts determined under its book accounting_method x then applies revproc_2001_46 to the cost of track structure components as reflected on its books to obtain an aggregate amount that is required to be capitalized under revproc_2001_46 this amount is then reduced by an amount intended to reflect the gain that tam-152216-03 was deferred as a result of disposing of assets and acquiring replacement_property through like_kind_exchanges in some of the years at issue the amount of the deferred gain exceeded the cost of components used for new track construction thus in summary x’s first to capital convention treats the property acquired in sec_1031 exchanges as being used in connection with capital projects new track structure and the portion of program replacement that is capitalized under rev_proc while the higher basis property acquired through purchase was applied to expensed items repair projects and the portion of program replacement that is expensed revproc_2001_46 does not address like-kind_exchanges or whether a taxpayer may follow a convention in which assets acquired in like-kind_exchanges are used first for capital purposes closing_agreement revproc_2001_46 was issued on date section of the revenue_procedure offers taxpayers the option to settle open tax years by agreeing to adopt the track maintenance allowance method beginning in their earliest open_year to effect this settlement the revenue_procedure requires the taxpayer and the service to execute a closing_agreement affirming that the taxpayer has been placed on the method and finalizing the adjustments to reflect the new method as of date x’s open years for purposes of making the track maintenance allowance method election included years under the jurisdiction of appeals year through the short_period year as well as subsequent years under the jurisdiction of exam one of the issues subject_to appeals jurisdiction was the issue addressed by revproc_2001_46 ie the issue of the extent to which costs of components used in program replacements must be capitalized on its returns x used the first to capital convention described above exam had not challenged the taxpayer’s use of this method_of_accounting for the years under appeals jurisdiction following issuance of revproc_2001_46 a had a telephone conversation with b concerning x’s open years b suggested that x prepare and send to exam the computations required under section e of revproc_2001_46 exam would then review the computations and make any charges it thought necessary consequently i x provided exam with track structure computations for the years before appeals and ii exam reviewed made corrections and extensive schedules and approved the computations as corrected these computations reflected that x had treated property acquired through sec_1031 exchanges entirely as property that was capitalized x was also concerned with the computations for the open years still under exam’s jurisdiction because the election under section of revproc_2001_46 had to be made tam-152216-03 for all open years exam thus began preparing and sending to x preliminary track structure computations utilizing the track maintenance allowance method for the years covered by this tam mirroring the computations for the earlier years prepared by the taxpayer these computations treated property acquired through sec_1031 exchanges entirely as property that was capitalized d who had reviewed and corrected the computations for the earlier years and prepared the computations for year sec_3 through stated that he did not consider the propriety of x’s approach to the sec_1031 reductions while reviewing and preparing the computations x then turned to a procedural concern if x was to elect the track maintenance allowance method for open years it needed to file an amended tax_return for ------- before making the election and executing the closing_agreement see revproc_2001_46 section this caused a problem because the numbers necessary for amending the ------- return would not be available for some time and x wished to close out the years in appeals in a prompt fashion x thus suggested that the closing_agreement be executed before the ------- amended_return was filed x would then enter into a second closing_agreement covering the later years and the amended_return would be filed before the execution of the second closing_agreement accordingly the closing_agreement for the early years was executed on date h before execution of the closing_agreement c questioned x’s use of the first to capital convention of allocation in response to such concerns a sent a letter to d explaining x’s position regarding the first to capital convention of allocation the letter concluded we are proceeding under the assumption that you will continue to find x’s historical treatment of reinvestment proceeds acceptable under the revenue_procedure the closing_agreement was executed on date h the drafters of the closing_agreement did not consult with c about any language in the closing_agreement further c never saw or reviewed the computations underlying the closing_agreement thus the closing_agreement was signed without knowledge of c’s unresolved concern regarding x’s use of the first to capital convention of allocation the whereas portion of the closing_agreement included the following language the issue covered in this closing_agreement is the taxpayer’s treatment of track structure expenditures incurred as a result of performing various activities to acquire construct maintain repair and improve track structure the definition of track structure expenditures and other items defined in sec_4 of revproc_2001_46 apply for purposes of this closing_agreement the taxable years covered by this closing_agreement are year sec_1 and short_period year tam-152216-03 the taxpayer currently accounts for track structure expenditures using the facts and circumstances method_of_accounting the determination portion of the closing_agreement provided as follows now it is hereby determined and agreed for federal_income_tax purposes that that the service is changing the taxpayer’s method_of_accounting for track structure expenditures to the track maintenance allowance method_of_accounting described in sec_5 of revproc_2001_46 for the taxable_year that the method change will be implemented using a cut-off_method that the adjustments to taxable_income necessary to reflect the new method and any collateral adjustments to taxable_income or tax_liability resulting from the change for each of the taxable years covered by this agreement are as follows figures omitted that the service waives the timing aspect of the requirement of section of rev_proc b that any amended returns must be filed on or before the execution of this closing_agreement that by electing the method_of_accounting described in revproc_2001_46 the taxpayer has committed to settling its year through year pursuant to the same method_of_accounting pursuant to the provisions of revproc_2001_46 and to filing any amended returns required by section of revproc_2001_46 to reflect the settlement that the service will not require the taxpayer to change its method_of_accounting for track structure expenditures to a method other than the track maintenance allowance for any taxable_year for which a federal_income_tax return has been filed as of the date of this closing_agreement provided that a the taxpayer has complied with all the applicable provisions of the closing_agreement b there has been no taxpayer fraud malfeasance or misrepresentation of a material fact c there has been no change in the material facts on which the closing_agreement was based and d there has been no change in the applicable law on which the closing_agreement was based that the service is not precluded from challenging the computation of the track maintenance allowance for any taxable_year covered by this closing_agreement on a basis unrelated to the track maintenance allowance method for example that all or a portion of the amount is not incurred under ' or that the taxpayer tam-152216-03 has not properly applied the uniform_capitalization_rules of ' 263a and the regulations thereunder that the taxpayer accepts this settlement and agrees to the applicable terms of revproc_2001_46 with the exception of item sec_4 and above the closing_agreement contained substantially the same language as the closing_agreement shown in the appendix to revproc_2001_46 law and analysis issue sec_61 provides that gross_income includes income from gains derived from dealings in property such gains are determined under sec_1001 sec_1031 provides an exception to the general_rule relating to gains from dealings in property under sec_1031 no gain_or_loss is recognized on the exchange of property held for productive use in a trade_or_business or for investment if such property is exchanged solely for property of like_kind which is to be held either for productive use in a trade_or_business or for investment sec_1_1031_k_-1 of the regulations provides rules for deferred like-kind_exchanges under sec_1_1031_k_-1 a deferred_exchange is an exchange in which pursuant to an agreement the taxpayer transfers property held for productive use in a trade_or_business or for investment the relinquished_property and within a prescribed time period identifies and receives property to be held for productive use in a trade_or_business or for investment the replacement_property sec_1_1031_a_-1 of the regulations provides that the words alike kind as used in ' a have reference to the nature or character of the property and not to its grade or quality one kind or class of property may not under sec_1031 be exchanged for property of a different kind or class thus the fact that real_estate is improved or unimproved is not material for that fact relates only to the grade or quality of the property and not to its kind or class it is well-established in case law that real_property is not of the same nature or character as personal_property thus real_property and personal_property are not like_kind under sec_1031 accordingly in the present case any relinquished_property consisting of components of railroad track that are assembled and attached to the land and considered real_property for state law purposes cannot be considered like_kind to tam-152216-03 unassembled and unattached components which are personal_property under applicable state law in 20_tc_192 the taxpayer exchanged a fee simple interest_in_real_property for a limited right to cut and remove standing timber the court found that the cutting rights were personal_property under oregon law and held that a n exchange of realty for personalty is not an exchange of property for property of like_kind t c pincite in 116_tc_450 the court considered a similar issue to that considered in oregon lumber in discussing oregon lumber the court reiterated that athe taxpayer s exchange was of realty for personalty and was thus not an exchange of properties of like_kind t c pincite finally in 122_f2d_181 5th cir the court considered whether a parcel of real_estate was of like_kind to other real_estate in deciding they were of like-kind the court stated as follows for the sec_1031 regulation and the interpretation under it leave in no doubt that no gain_or_loss is realized by one other than a dealer from an exchange of real_estate for other real_estate and that the distinction intended and made by the statute is the broad one between classes and characters of properties for instance between real and personal_property emphasis added id pincite the taxpayer in the present case argues that the phrase anature or character in sec_1031 a -1 b of the regulations embodies two separate concepts and that while realty is of a different character than personalty it can be of the same nature the taxpayer therefore concludes that because both the relinquished_property and the replacement_property consist of track components those properties are of the same nature and are like-kind_property notwithstanding that the relinquished and replacement_property are of a different character the taxpayer also points to the anomaly of the service considering an exchange to be of like_kind properties in some states but not in others depending on whether the property is considered real or personal under the applicable state law we reject the taxpayer’s arguments for a number of reasons first the taxpayer cites no authority for its position that anature or character as discussed in sec_1031 a -1 b embodies two separate concepts the taxpayer cannot point to a single case holding that real_property was of like-kind to personal_property moreover as discussed above there are numerous cases taking the contrary position that real_property and personal_property can never be of like_kind finally we do not accept the taxpayer’s argument that an anomalous result would ensue were property to be of like-kind in some states but not in others it is well-established that a i n the application of a federal revenue act state law controls in determining the nature of the legal_interest which the taxpayers had in the property or income sought to be reached by the statute 309_us_78 thus since state law controls whether property is realty or personalty for federal_income_tax purposes it is not uncommon for the federal_income_tax treatment of such property to vary depending on the controlling state law e g the rules relating to depreciation accordingly any relinquished_property consisting of components of railroad track that are assembled and attached to the land and considered real_property for state law purposes are not like_kind under sec_1_1031_a_-1 of the regulations to unassembled and unattached components which are personal_property under applicable state law issue the second issue concerns whether x’s failure to specifically identify and substantiate that the replacement_property was used in a capital project precludes nonrecognition under ' sec_1031 requires that the relinquished_property and the replacement_property be exchanged be used in the taxpayer’s trade_or_business or for investment be of like-kind as described in sec_1_1031_a_-1 and sec_1_1031_a_-2 and not be one of the properties described in sec_1031 there is no requirement under sec_1031 that the replacement_property be used for capital purposes ie used in new_construction rather than for repair in the present case x does not know the extent to which the components acquired in like-kind_exchanges were used for repair projects replacement projects or new track projects x did not attempt to trace these materials to their actual applications however it is clear that acquired property was used in x’s trade_or_business accordingly because there is no requirement in sec_1031 that replacement_property be used for capital purposes any gain_or_loss realized on the exchange of relinquished track components for new track components is deferred under sec_1031 provided the other requirements of that section are met issue issue relates to whether x’s first to capital convention of allocation is a proper method_of_accounting for the reasons discussed below the first to capital convention of allocation is not consistent with the requirements of revproc_2001_46 and may violate the reasonableness requirements of sec_1_263a-1 revproc_2001_46 taxpayer is required by its closing_agreement to apply revproc_2001_46 the operative provisions of revproc_2001_46 require that tax adjustments be made before determining the track maintenance allowance or the capitalized amount because the first to capital convention adjusts basis for amounts of gain that are not recognized tam-152216-03 under sec_1031 after the track maintenance allowance and capitalized amounts are determined it fails to comply with revproc_2001_46 sec_5 of revproc_2001_46 provides rules for determining the amount of the track maintenance allowance and the capitalized amount the starting point for making this determination is determining the track structure expenditures_for the taxable_year see sec_5 of revproc_2001_46 track structure expenditures_for a particular year are the sum of the taxpayer’s current additions operating items and removal costs see dollar_figure of revproc_2001_46 section dollar_figure of the revenue_procedure indicates that current additions are amounts that represent additions to the taxpayer’s track structure that are taken into account for federal_income_tax purposes see eg sec_404 and sec_461 section dollar_figure goes on to specify that t hus for example current additions do not include the assigned value of relay materials the assigned value of relay materials are amounts that reflect a taxpayer’s fair_market_value adjustments excluding rewelding and other processing costs for track materials that were previously retired for financial reporting purposes the assigned value of relay materials does not include relay track materials purchased by the taxpayer see dollar_figure of revproc_2001_46 section dollar_figure indicates amounts reported as current additions for financial reporting purposes are to be adjusted for federal_income_tax purposes before being used to calculate the track maintenance allowance or the capitalized amounts section dollar_figure specifically references not only sec_404 and sec_461 but also basis adjustments made to account for the assigned value of relay materials like the basis adjustments for the assigned value of relay materials the basis_of_property acquired in a like-kind_exchange should be accounted for in determining the amount of current additions under dollar_figure of revproc_2001_46 nothing in the revenue_procedure authorizes making some basis adjustments under dollar_figure while deferring other basis adjustments until after determining the track maintenance allowance or capitalized amounts accordingly the first to capital convention does not comply with the literal requirements of revproc_2001_46 because it does not properly calculate the amount of current additions sec_1_263a-1 not only does the first to capital convention fail to comply with the literal requirements of revproc_2001_46 it also may fail to comply with the requirements of sec_263a sec_263a generally requires direct costs and an allocable portion of indirect_costs of real or tangible_personal_property produced by a taxpayer to be capitalized to the property produced sec_263a defines produce as including constructing building installing manufacturing developing or improving see also sec_1_263a-2 a i in this case sec_263a requires x to capitalize its cost_of_producing track see revproc_2001_46 tam-152216-03 sec_263a requires that the costs that are capitalized be reasonably allocated to the property produced see sec_1_263a-1 sec_1_263a-1 describes when an allocation method will be judged reasonable for the reasons discussed below the first to capital convention is not reasonable within the meaning of sec_1_263a-1 sec_1_263a-1 discusses various cost allocation_methods that can be used to allocate direct and indirect_costs to produced property it specifically authorizes taxpayers to use the specific_identification_method sec_1_263a-1 the burden rate or standard cost methods sec_1_263a-1 or any other reasonable method sec_1_263a-1 x is not using the specific_identification_method the burden rate method or the standard_cost_method at issue is whether x is using another reasonable method under sec_1_263a-1 sec_1_263a-1 provides that a taxpayer may use a facts-and-circumstances allocation method if it is a reasonable allocation method in addition a taxpayer may use any other reasonable method to allocate direct and indirect_costs among units of property produced or acquired for resale during the taxable_year an allocation method is reasonable if i the total costs actually capitalized during the taxable_year do not differ significantly from the aggregate costs that would be properly capitalized using another permissible method described in sec_1_263a-1 sec_1_263a-2 or sec_1_263a-3 with appropriate consideration given to the volume and value of the taxpayer's production or resale activities the availability of costing information and the time and cost of using various allocation_methods and the accuracy of the allocation method chosen as compared with other allocation_methods ii the allocation method is applied consistently by the taxpayer and iii the allocation method is not used to circumvent the requirements of the simplified methods provided in sec_1_263a-1 sec_1_263a-2 or sec_1_263a-3 or the principles of sec_263a whether x's method is reasonable depends on x's facts and circumstances x asserts that it satisfies the reasonableness requirements of sec_1_263a-1 because the total costs actually capitalized under the first to capital convention do not differ significantly from the aggregate costs that would be capitalized using another permissible method in particular x reasons that the results of the first to capital convention do not differ from those it could have obtained had it used a specific_identification_method this reasoning is based on the assumption that x would be able to trace components that were obtained in like-kind_exchanges solely to capital projects whether x’s method is reasonable depends on x’s facts and circumstances and thus generally is best left to the field in this case x’s reasoning fails because it does not tam-152216-03 take into account x’s obligation to use revproc_2001_46 supra under the closing_agreement sec_1_263a-1 requires comparison of x’s present method to a permissible method given the constraints of the closing_agreement the only permissible methods for x are methods that employ revproc_2001_46 even assuming x is correct that it could specifically identify components used for capital project sec_1 x is still required to apply the revenue_procedure sec_5 of the revproc_2001_46 uses an aggregate approach to determining the amount of capital expenditures under this aggregate approach a flat percentage of certain amounts are deducted currently regardless of whether those amounts are associated with projects that otherwise are capital in nature this aggregate approach will invariably result in less amounts being capitalized than under the first to capital convention a reasonable allocation method would not capitalize amounts that differ significantly from the amounts required to be capitalized by revproc_2001_46 issue issue addresses whether the closing_agreement executed on date h by x and the service precludes the service from raising issue for year sec_3 and sec_7121 authorizes the commissioner to enter into closing agreements while these agreements are creatures of statute they remain subject_to general principles of contract law 75_f3d_1146 7th cir in re 931_f2d_405 6th cir 100_tc_319 as such the scope of these agreements is limited to those matters clearly addressed in the written document 850_f2d_242 5th cir rink t c pincite stating that c ontract law principles generally direct that we look within the four corners of the agreement 90_tc_753 stating that sec_7121 does not bind the parties as to the premises underlying their agreement they are bound only as to the matters agreed upon the closing_agreement at issue in this matter is a form_906 closing_agreement on final_determination covering specific matters it places the taxpayer on the track maintenance allowance method pursuant to revproc_2001_46 and finalizes adjustments made to taxable_income for year sec_1 and the short_period year that are whether x has sufficient costing information available to use a specific_identification_method under sec_1_263a-1 has not been raised as an issue by x or the field similarly any argument that x’s method is reasonable because the amount capitalized under it does not differ significantly from the amount that would be capitalized if x specifically traced the cost of components obtained in like-kind_exchanges to new track structures within the meaning of rev_proc also fails as the basis adjustments in several years exceed the cost of components for new track structures tam-152216-03 necessary to reflect this new accounting_method x now argues that the closing_agreement covers like-kind_exchanges and their effect on the first to capital convention in the years at issue we question whether it functions to accomplish anything for these years other than to recite the obvious and necessary fact that x by changing a method_of_accounting is bound by that change for years beyond those specifically covered in the agreement the taxpayer in this present case makes an argument that has been rejected numerous times in the past by various courts in 850_f2d_242 5th cir the taxpayers urged the court to bar the service from assessing interest and penalties for liabilities in and where there was a closing_agreement that settled those liabilities for those years but did not address interest and penalties the taxpayers argued that there was an underlying agreement as to the interest and penalties the court disagreed holding the parties to the terms of the agreement and permitting assessment by the service similarly other courts have allowed the service to raise issues that were not specifically covered in a closing_agreement see in re 931_f2d_405 involving attempt to bar the service from assessing interest and penalties 90_tc_753 refusing to bar the service from questioning the business_purpose of certain transactions and trusts the court concluded that u nder sec_7121 a court may not include as part of the agreement matters other than the matters specifically agreed upon and mentioned in the closing_agreement in each of these cases the court held that the parties to the closing agreements were bound only as to those issues specifically mentioned in the written_agreement the language in the present closing_agreement states that certain years are covered by this agreement specifically year sec_1 and the short_period year determination clause states that the adjustments to taxable_income necessary to reflect the new method and any collateral adjustments to taxable_income or tax_liability resulting from the change for each of the taxable years covered by this agreement are as follows figures omitted emphasis added by specifically identifying year sec_1 and the short_period year as the taxable years covered by the closing_agreement and excluding any other years from that statement the closing_agreement shows that the parties principally intended to cover only those taxable years identified in determination clause we note that the whereas paragraphs contain a statement that also reflects the limited coverage of this agreement the fifth whereas clause provides that t he taxable years covered by this agreement are year sec_1 and the short_period year tam-152216-03 to the extent that the closing_agreement addresses tax years other than those years the discussion is limited in nature and purpose determination clause states that by electing the method_of_accounting described in revproc_2001_46 the taxpayer had committed to settling its year through year years pursuant to the same method_of_accounting pursuant to the provisions of rev_proc this determination clause is a mere recitation of the fact that by changing the method_of_accounting and adopting the revproc_2001_46 method_of_accounting for prior years x was statutorily bound to this method under sec_446 whereas the closing_agreement is very clear about placing x on the accounting_method described in revproc_2001_46 it is silent as to the handling of like-kind_exchanges and their effect on the first to capital convention the terms placing x on the accounting_method provided by revproc_2001_46 do not require a specific handling of the like- kind exchange basis_adjustment first to capital convention issue for the years at issue here because the agreement functioned to allow x to adopt the method_of_accounting set forth in revproc_2001_46 a method which does not address like-kind_exchanges first to capital convention issues concerning this fall out of the agreement furthermore section of the closing_agreement specifically allows the service to raise ' 263a issues as such the service is not precluded from raising issues related to the like-kind_exchange basis first to capital convention for the years at issue issue the fifth issue concerns whether x should be granted relief under sec_7805 if such relief is granted issue would be applied prospectively only sec_7805 provides that the secretary may prescribe the extent if any to which any ruling including any judicial decision or any administrative determination other than by regulation relating to the internal revenue laws shall be applied without retroactive effect sec_301_7805-1 of the procedure and administration regulations provides that the commissioner may prescribe the extent if any to which any ruling relating to the internal revenue laws issued by or pursuant to authorization from the commissioner shall be applied without retroactive effect section dollar_figure of revproc_2003_2 2003_1_irb_76 pincite provides in relevant part that a holding in a technical_advice_memorandum tam that is adverse to the taxpayer is applied retroactively unless an associate chief_counsel an official of the office_of_chief_counsel exercises the discretionary authority under sec_7805 to limit the retroactive effect of the holding section dollar_figure of revproc_2000_3 indicates that in general relief under sec_7805 is granted in a tam when a taxpayer has relied to its detriment on a published position of tam-152216-03 the service or on a letter_ruling or tam previously issued to that taxpayer that is being modified or revoked by the tam in the present case x did not rely on any income_tax regulation revenue_ruling notice or revenue_procedure explicitly addressing its first to capital convention method_of_accounting further x did not rely on a previously issued private_letter_ruling or technical_advice_memorandum covering the issues which might form a basis for sec_7805 relief rather x's argument for favorable sec_7805 treatment is that based on the negotiations involved in entering into the date h closing_agreement it believed its method_of_accounting had been accepted by the service x further argues that had it known the first to capital method_of_accounting issue was not a settled issue it could have ensured that the replacement_property acquired in its like-kind_exchanges was used only in capital projects x therefore relied on its own interpretation of the law and facts which if erroneous is not a basis for relief under sec_7805 moreover we question whether there is any merit to x’s assertions first the closing_agreement executed on date h provides as follows the service is not precluded from challenging the computation of the track maintenance allowance for any taxable_year covered by this closing_agreement on a basis unrelated to the track maintenance allowance method for example that all or a portion of the amount is not incurred under ' or that the taxpayer has not properly applied the uniform_capitalization_rules of ' 263a and the regulations thereunder thus because the agreement provides that the service may raise computational issues including those relating to sec_263a for the years covered by the closing_agreement x was on notice that those same issues could be raised for the years at issue in this case second the years at issue in this tam occurred before the closing_agreement was entered into thus when the closing_agreement was signed the replacement_property for the years at issue in the present case had already been placed_in_service by x we fail to see therefore how x relied on the closing_agreement in using its first to capital convention method_of_accounting for the years at issue in this case since the replacement_property x contends would have been used for capital projects only had already been placed_in_service when the closing_agreement was executed accordingly x's arguments do not support nonretroactive application of this tam under ' b caveat s no opinion is expressed herein concerning whether the deduction claimed by the taxpayer for repair expenditures is correct tam-152216-03 no opinion is expressed herein concerning whether any specific property is realty or personalty or the consequences of the exchange of property that is considered to be personal_property under applicable state law except as discussed with respect to issue a copy of this technical_advice_memorandum is to be given to the taxpayer s sec_6110 of the code provides that it may not be used or cited as precedent
